USDC IN/ND case 2:15-cr-00072-PPS-APR document 2386 filed 11/08/19 page 1 of 6


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA

 UNITED STATES OF AMERICA
                                                     CASE NUMBER: 2:15CR72-012
                       Plaintiff,
                                                     USM Number: 14600-027
        vs.

 JOSE ANTONIO SANCHEZ                                CARRIE CASTRO
                                                     DEFENDANT’S ATTORNEY
                       Defendant.


                               JUDGMENT IN A CRIMINAL CASE

THE DEFENDANT pleaded guilty to count 1 of the Third Superseding Indictment on March 22,
2016

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following offense:
        Title, Section & Nature of Offense             Date Offense Ended            Count Number

 18:1962(d) CONSPIRACY TO PARTICIPATE IN              Continuing through on or               1
 RACKETEERING ACTIVITY WITH SPECIAL                  about the date of the Third
 FINDINGS AND FORFEITURE ALLEGATIONS                Superseding Indictment filed
                                                         January 19, 2017


The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

Counts 2, 5, 6 and 13 of the Third Superseding Indictment are DISMISSED on the motion of the
United States as to this defendant only.


IT IS ORDERED that the defendant must notify the United States Attorney for this district within
30 days of any change of name, residence, or mailing address until all fines, restitution, costs and
special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant must notify the court and United States Attorney of any material change in economic
circumstances.

                                             November 8, 2019
                                             Date of Imposition of Judgment

                                             s/ Philip P. Simon
                                             Signature of Judge

                                             Philip P. Simon, United States District Judge
                                             Name and Title of Judge

                                             November 8, 2019
                                             Date
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2386 filed 11/08/19 page 2 of 6
Case Number: 2:15CR72-012
Defendant: JOSE ANTONIO SANCHEZ                                                         Page 2 of 6


                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of 48 months.

The Court makes the following recommendations to the Bureau of Prisons:

       In as much as the defendant has been in custody since November 13, 2015, it appears to
the Court that he would be eligible for immediate release.

       That the Bureau of Prisons act with dispatch calculating his remaining time, if any.




                                            RETURN

I have executed this judgment as follows:

        Defendant delivered ____________________ to ______________ at ______________,
with a certified copy of this judgment.

                                                            _____________________________
                                                                 UNITED STATES MARSHAL

                                                        By: _____________________________
                                                         DEPUTY UNITED STATES MARSHAL
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2386 filed 11/08/19 page 3 of 6
Case Number: 2:15CR72-012
Defendant: JOSE ANTONIO SANCHEZ                                                         Page 3 of 6




                                  SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of 2
years.


        Within 72 hours of the judgment or after the defendant’s release from the custody of the
Bureau of Prisons, defendant shall report in person to the nearest United States Probation Office
for this district between the hours of 8:00 a.m. and 4:30 p.m. While the defendant is on
supervision pursuant to this judgment, the defendant shall comply with the following conditions:

                     MANDATORY CONDITIONS OF SUPERVISION

1.     Defendant shall not commit another federal, state or local crime.

2.     Defendant shall not unlawfully use, possess, or distribute a controlled substance.

3.     The defendant shall submit to one drug test within 15 days of release from imprisonment
       and at least two periodic tests thereafter for use of a controlled substance.

4.     The mandatory drug testing condition is suspended, based on the Court’s determination
       that the defendant poses a low risk of future substance abuse.

                   DISCRETIONARY CONDITIONS OF SUPERVISION

        While on supervision, the defendant shall comply with the following discretionary
conditions:

1.     The defendant shall not knowingly leave the judicial district without the permission of the
       court or probation officer.

2.     The defendant shall report to the probation officer as directed by the court of probation
       officer.

3.     The defendant shall not knowingly answer falsely any inquiries by the probation officer.
       However, the defendant may refuse to answer any question if the defendant believes that
       a truthful answer may incriminate him.

4.     The defendant shall make reasonable effort to obtain and maintain employment at a lawful
       occupation unless he is excused by the probation officer for schooling, training, or other
       acceptable reasons such as child care, elder care, disability, age or serious health
       condition.

5.     The defendant shall notify the probation officer at least ten days prior to any change in
       residence or any time the defendant leaves a job or accepts a job. In the event that a
       defendant is involuntarily terminated from employment or evicted from a residence, the
       offender must notify the Probation Officer within forty-eight (48) hours.
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2386 filed 11/08/19 page 4 of 6
Case Number: 2:15CR72-012
Defendant: JOSE ANTONIO SANCHEZ                                                           Page 4 of 6


6.     The defendant shall not knowingly and intentionally be in the presence of anyone who is
       illegally selling, using or distributing a controlled substance and if such activity commences
       when he is present, the defendant must immediately leave the location.

7.     The defendant shall not meet, communicate, or otherwise interact with a person whom he
       knows to be engaged or planning to be engaged in criminal activity.

8.     The defendant shall permit a probation officer to visit him at any time at home or any other
       reasonable location between the hours of 8:00 a.m. and 10:00 p.m. and shall permit
       confiscation of any contraband observed in plain view by the probation officer.

9.     The defendant shall notify the probation officer within seventy-two hours of being arrested
       or questioned by a law enforcement officer.

10.    The defendant shall not enter into any agreement to act as an informant for a law
       enforcement agency without the permission of the court.

11.    The defendant shall refrain from possessing a firearm, destructive device, or other
       dangerous weapon.

12.    The defendant shall participate in a program approved by the United States Probation
       Office for substance abuse, which may include testing for the detection of alcohol,
       controlled substances, or illegal mood-altering substance, if necessary after evaluation at
       the time of release. The defendant shall pay all or part of the costs for participation in the
       ordered program not to exceed his ability to pay for it. Failure to pay due to financial
       inability to pay shall not be grounds for revocation.

13.    Based on a thorough review of the defendant’s financial condition as detailed in the
       presentence report, the Court finds that the defendant does not have the ability to pay a
       fine. The Court will waive the fine in this case.

14.    The defendant shall pay to the United States a total special assessment of $100, which
       shall be due immediately. (18 U.S.C. §§ 3013.)
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2386 filed 11/08/19 page 5 of 6
Case Number: 2:15CR72-012
Defendant: JOSE ANTONIO SANCHEZ                                                      Page 5 of 6


                          CRIMINAL MONETARY PENALTIES

The defendant shall pay the following total criminal monetary penalties in accordance with the
schedule of payments set forth in this judgment.

       Total Assessment                   Total Fine                  Total Restitution

             $100                           NONE                           NONE

The defendant shall make the special assessment payment payable to Clerk, U.S. District Court,
5400 Federal Plaza, Suite 2300, Hammond, IN 46320. The special assessment payment shall be
due immediately.


                                            FINE
No fine imposed.

                                      RESTITUTION

No restitution imposed.
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2386 filed 11/08/19 page 6 of 6
Case Number: 2:15CR72-012
Defendant: JOSE ANTONIO SANCHEZ                                                           Page 6 of 6


                                                               Name:JOSE ANTONIO SANCHEZ
                                                                     Docket No.:2:15CR72-012

                 ACKNOWLEDGMENT OF SUPERVISION CONDITIONS


       Upon a finding of a violation of probation or supervised release, I understand that the Court
may (1) revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions
of supervision.

        I have reviewed the Judgment and Commitment Order in my case and the supervision
conditions therein. These conditions have been read to me. I fully understand the conditions and
have been provided a copy of them.


       (Signed)
              ____________________________________                __________________
                Defendant                                                Date


               ____________________________________               __________________
                U.S. Probation Officer/Designated Witness                Date
